Motion for stay granted and the stay contained in the order to show cause, dated May 2, 1960, is continued pending the hearing and determination of the appeal on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 26,1960, with notice of argument for June 7, 1960, said appeal to be argued or submitted when reached. Respondent’s points are to -be served and filed on or before June 1, I960. Concur — Botein, P. J., Breitel, Rabin, Valente and Stevens, JJ.